                                         Case 1:19-cv-00496-NONE-EPG Document 29-3 Filed 02/11/20 Page 1 of 3


                                     1
                                     2
                                     3
                                     4
                                     5
                                     6
                                     7
                                     8                          UNITED STATES DISTRICT COURT
                                     9                          EASTERN DISTRICT OF CALIFORNIA
                                    10
                                          MICHAEL N. ANHAR,
                                    11                                           Case No. 1:19-CV-00496-NONE-EPG
2029 Century Park East, Suite 800




                                                                   Plaintiff,
  Los Angeles, CA 90067-2909




                                    12                                           [PROPOSED] ORDER GRANTING
    Telephone: 424.204.4400




                                                   v.                            DEFENDANT CITIBANK, N.A.’S
       Ballard Spahr LLP




                                    13                                           MOTION TO DISMISS
                                          CITIBANK, N.A.,                        PLAINTIFF’S COMPLAINT
                                    14
                                                                   Defendant.
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                          DMWEST #39845362 v2
                                             [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                         Case 1:19-cv-00496-NONE-EPG Document 29-3 Filed 02/11/20 Page 2 of 3


                                     1             After consideration of the pleadings, briefs, and other matters presented to the
                                     2 Court, the Court orders as follows:
                                     3             The Motion to Dismiss Complaint filed by defendant Citibank, N.A.
                                     4 (“Citibank”) is GRANTED, and the Complaint is dismissed without leave to amend.
                                     5 The Complaint fails to set forth a short and plain statement of the claim and further
                                     6 fails to state a claim upon which relief can be granted, as required by the Federal
                                     7 Rules of Civil Procedure 8 and 12(b)(6).
                                     8             IT IS SO ORDERED.
                                     9
                                    10 DATED:
                                                                                          United States District Judge
                                    11
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                          DMWEST #39845362 v2                         1
                                             [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                         Case 1:19-cv-00496-NONE-EPG Document 29-3 Filed 02/11/20 Page 3 of 3


                                     1                                   CERTIFICATE OF SERVICE
                                     2
                                                            I hereby certify that on this 11th day of February, 2020, I electronically
                                     3
                                          filed a true and correct copy of the foregoing [PROPOSED] ORDER
                                     4
                                          GRANTING DEFENDANT CITIBANK, N.A.’S MOTION TO DISMISS
                                     5
                                          PLAINTIFF’S COMPLAINT through the Court’s CM/ECF system, which will
                                     6
                                          send a notice of electronic filing to the following:
                                     7
                                     8 Michael N. Anhar
                                       3183 Kendra Court
                                     9 Turlock, CA 95382
                                       (209) 669-3909
                                    10 michael.anhar@gmail.com
                                       Pro per Plaintiff
                                    11
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12                                                /s/ Marcos Sasso
    Telephone: 424.204.4400




                                                                                      Marcos Sasso, Esq.
       Ballard Spahr LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                          DMWEST #39845362 v2
                                                                          CERTIFICATE OF SERVICE
